Name: Commission Regulation (EEC) No 3218/82 of 30 November 1982 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  prices
 Date Published: nan

 Avis juridique important|31982R3218Commission Regulation (EEC) No 3218/82 of 30 November 1982 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community Official Journal L 339 , 01/12/1982 P. 0047 - 0047 Spanish special edition: Chapter 03 Volume 26 P. 0139 Portuguese special edition Chapter 03 Volume 26 P. 0139 Finnish special edition: Chapter 3 Volume 15 P. 0185 Swedish special edition: Chapter 3 Volume 15 P. 0185 *****COMMISSION REGULATION (EEC) No 3218/82 of 30 November 1982 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 9 (6) thereof, Whereas Article 14 of Commission Regulation (EEC) No 2103/77 (3), as last amended by Regulation (EEC) No 666/82 (4), lays down that the intervention price for raw sugar is to be increased where the yield of the sugar is more than 92 % and reduced where the yield of the sugar is less than 92 %; whereas the amount of the increase or reduction is equal to the difference between the yield of the raw sugar concerned and 92 % multiplied by 0;03 for each 0;1 %; Whereas this standard amount of 0;03 was established on the basis of the intervention price for the 1975/76 sugar year; whereas this amount should be adjusted by replacing it henceforth by a formula of automatic adjustment taking account of the intervention price for each marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Article 14 (2) of Regulation (EEC) No 2103/77 is hereby replaced by the following: '2. The amount of the increase or reduction, expressed in ECU per 100 kilograms, shall be equal to the difference between the intervention price for raw sugar and the same price multiplied by a coefficient. The coefficient shall be obtained by dividing the yield of the raw sugar concerned by 92 %'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 74, 18. 3. 1982, p. 1. (3) OJ No L 246, 27. 9. 1977, p. 12. (4) OJ No L 78, 24. 3. 1982, p. 7.